Mr. Justice GRIER
delivered the opinion of the court.
"We do not consider it necessary to vindicate our opinion in affirming the charge of the court below, to enter into a discussion of the law of bailment in general from Coggs and Bernard down to this time, or clearly to define the difference between negligence and gross negligence. The evidence clearly establishes the fact that the defendant “ did diligently and carefully lend and invest the sum of money intrusted to him on good and sufficient security for the repayment thereof.” It is the gravamen of the charge in the plaintiff’s narr. that he did not do so.
The mortgage was a sufficient security without being recorded, and continued to be so for three years. It was in the possession of the plaintiff" and his wife. The plaintiff himself had it in his possession near four months before the second mortgage was put on record. The neglect to put it *423on record may more properly be imputed' to bimself than to the defendant.
We are asked to decide that the gentleman who did Mrs. Fowler the kindness to make the investment for her should have anticipated her negligence, and that also of her husband, and have anticipated the insolvency, also, of the mortgagor, and that he has been guilty of negligence, either simple or gross, which should make him liable in the present action.
We do not take this view of the case, and find no error in the charge of the court. Judgment affirmed.
The CHIEF JUSTICE did not sit in this case.